Mr. Justice Gary delivered the opinion of the Court. The appellant sued out an attachment against the appellee, upon the allegation in the affidavit that the appellee was “ about fraudulently to conceal, assign or otherwise dispose of his property or effects, so as to hinder or delay his creditors.” We shall not attempt to justify the instructions to the jury on behalf of the appellee, but hold that the evidence would not have warranted a verdict for the appellant, and therefore error in the instructions is not material. Beard v. Maxwell, 113 Ill. 440; Fritz v. Fritz, 36 Ill. App. 31. An insolvent debtor, abandoning hope, may pay some creditors whether the debts have matured or not, though the effect be that nothing is left for others, and be guilty of no fraud. Ill. Paper Co. v. N. W. Nat. Bk., 149 Ill. 450. A curious question might have been raised on the trial. After the attachment was levied Young made an assignment for the benefit of creditors. The assignee interpleaded in this suit, claiming the goods attached. The appellant put in evidence what the appellee said in an examination before the County Court in the insolvency proceedings. As against himself his declarations, whether under oath or not, were admissible, but as against his assignee, his declarations, after the assignment, were not admissible. Now if the attachment levied before the assignment were sustained by his declarations made after the assignment, what title would the assignee have % -The judgment is affirmed.